DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/18/2022.  As directed by the amendment: claims 1, 16 and 26 have been amended, claims 15, 27 and 38 have been cancelled, no new claims have been added, and claims 39-42 and 44-48 remain withdrawn as being drawn to a nonelected invention. Thus, claims 1-3, 8, 11, 13, 14, 16-18, 20, 21, 25, 26, 28-31, 33-35 and 37 are presently examined in the current Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11, 13, 14, 16-18, 20, 21, 25, 26, 28-31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Johannaber et al. (US PG Pub. 2018/0116823), hereinafter Johannaber.
Regarding claim 1, Johannaber discloses a position measurement system (200A-200C), illustrated in Figures 2A-2C, for use in a hip arthroplasty procedure, comprising an acetabular liner component (212) having an inner concave surface and an outer convex surface, wherein the acetabular liner component (212) includes at least one permanent magnet (208); a prosthetic femoral component comprising a femoral head component (202), wherein the femoral head component (202)  and the acetabular liner component (212)  are shaped such that a ball-and-socket joint is formed when the femoral head component comes into contact with the inner concave surface of the acetabular liner component, while the ball-and-socket joint is formed, and in at least some orientations of the femoral head component relative to the acetabular liner component, a contact point (210A-210D) on an external surface of the femoral head component contacts the inner concave surface, and the femoral head component (202) includes at least two magnetic sensors (204A-204C) arranged in a spatially distributed manner, illustrated in Figures 2A-2C ([0029] – [0031]); and a computer system (900) comprising one or more processors (902) and a memory (904/906), wherein the memory stores instructions that, when executed by the one or more processors, cause the computer system to detect a dislocation of the femoral head component from the acetabular liner component based on measured magnetic field data indicative of sensor readings captured by the at least two magnetic sensors, the measured magnetic field data being representative of orientations of the femoral head component relative to the acetabular liner component, and output data indicative of whether the dislocation is due to implant impingement or bony impingement, illustrated in Figures 7-9 ([0021]; [0023]; [0052]; [0053]; [0056] – [0058]; [0060]; [0064] & [0123]); and though it is not specifically disclosed that the acetabular liner component includes the at least two magnetic sensors arranged in a spatially distributed manner, instead of the femoral head component, and the femoral head component includes the at least one permanent magnet, instead of the acetabular liner component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the acetabular liner component include the at least two magnetic sensors arranged in a spatially distributed manner, and the femoral head component include the at least one permanent magnet, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).
Regarding claim 2, Johannaber discloses the position measurement system of claim 1, wherein the acetabular liner component (212) and the prosthetic femoral component are trial components to be removed prior to completion of the hip arthroplasty procedure ([0025], Last 4 Lines).
Regarding claim 3, Johannaber discloses the position measurement system of claim 1, wherein the at least one permanent magnet is entirely embedded in the component ([0029], Last 3 Lines & [0031], Lines 4-6); and though it is not specifically disclosed that the permanent magnet is embedded in the femoral head component, instead of the acetabular liner component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the permanent magnet embedded in the femoral head component, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).
Regarding claim 8, Johannaber discloses the position measurement system of claim 1, wherein each of the at least two magnetic sensors/magnetometers is a multi-axis sensor capable of detecting magnetic field intensity and direction in three dimensions ([0069] & [0078]).
Regarding claim 11, Johannaber discloses the position measurement system of claim 1, wherein the femoral head component (202) includes exactly three magnetic sensors (204A-204C) evenly distributed about a center axis of the femoral head component (202), illustrated in Figure 2A ([0029]); and though it is not specifically disclosed that the acetabular liner component includes the exactly three magnetic sensors evenly distributed about a center axis of the acetabular liner component, instead of the femoral head component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the exactly three magnetic sensors evenly distributed about a center axis of the acetabular liner component, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).
Regarding claim 13, Johannaber discloses the position measurement system of claim 1, wherein the prosthetic femoral component further comprises a femoral neck component (206), and the femoral head component (202) is configured to physically couple to the femoral neck component (206) in a removable manner, illustrated in Figure 2A ([0029]; [0065] & [0078]).
Regarding claim 14, Johannaber discloses the position measurement system of claim 13, wherein the prosthetic femoral component further comprises a broach component/stem, and the femoral neck component (206) is configured to physically couple to the broach component/stem in a removable manner, illustrated in Figures 1-2A ([0029]; [0065], Lines 1-3 & [0078]).
Regarding claims 16 and 17, Johannaber discloses the position measurement system of claim 1, wherein the femoral head component further comprises a wireless transceiver, including one or more antennas, configured to transmit the measured magnetic field data to a destination external to the femoral head component using a Bluetooth communication protocol, illustrated in Figure 7 ([0052]; [0053]; [0064] & [0111]); and though it is not specifically disclosed that the acetabular liner component comprises the wireless transceiver configured to transmit the measured magnetic field data to a destination external to the acetabular liner component, instead of the femoral head component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the acetabular liner component to comprise the wireless transceiver configured to transmit the measured magnetic field data to a destination external to the acetabular liner component, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).
Regarding claims 18, 20 and 21, Johannaber discloses the position measurement system of claim 16, wherein the femoral head component comprises an embedded microcontroller, and a battery electrically coupled thereto, configured to receive the sensor readings from the at least two magnetic sensors, illustrated in Figures 7 and 16 ([0052]; [0053]; [0076]; [0111] & [0112]); and though it is not specifically disclosed that the acetabular liner component comprises the microcontroller, and a battery electrically coupled thereto, instead of the femoral head component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the acetabular liner component to comprise the microcontroller, and a battery electrically coupled thereto, embedded therewithin, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).
Regarding claim 25, Johannaber discloses the position measurement system of claim 16, wherein the wireless transceiver is configured to transmit the measured magnetic field data to the destination external to the acetabular liner component at a rate of at least 8 frames per second, substantially in real time as the sensor readings are captured by the at least two magnetic sensors ([0047]; [0052]; [0053] & [0064]).
Regarding claims 26 and 28, Johannaber discloses the position measurement system of claim 16, wherein the memory stores instructions that, when executed by the one or more processors, further cause the computer system to receive the measured magnetic field data transmitted by the wireless transceiver, and process the received measured magnetic field data to determine the orientations of the femoral head component relative to the acetabular liner component, substantially in real time as the at least two magnetic sensors capture the sensor readings and generate data representing a path of the contact point relative to the acetabular liner component, illustrated in Figures 8 and 16 ([0047]; [0052]; [0053]; [0056] – [0058]; [0060]; [0064] & [0123]).
Regarding claim 29, Johannaber discloses the position measurement system of claim 28, wherein the computer system further comprises a display, and wherein the instructions further cause the computer system to present to a user, on the display, a visual representation of the path of the contact point relative to the acetabular liner component, substantially in real time as the at least two magnetic sensors capture the sensor readings, illustrated in Figure 8 ([0053] & [0057]).
Regarding claims 30, 31 and 33, Johannaber discloses the position measurement system of claim 29, wherein the instructions further cause the computer system to generate a visual representation of a safe zone indicating a positioning of the contact point relative to the acetabular liner component, specific to one or more distances between portions of a pelvis and femur while a patient is in different poses, that is not expected to result in hip dislocation; presenting the safe zone on the display in conjunction with the displayed visual representation of the path, and generate an audible alarm when the path comes within a threshold of, or goes outside of the perimeter of, the safe zone, illustrated in Figure 8 ([0021] – [0024]; [0039]; [0040]; [0045] – [0047]; [0053] & [0057]).
Regarding claim 34, Johannaber discloses the position measurement system of claim 26, wherein the instructions cause the computer system to determine the orientations of the femoral head component relative to the acetabular liner component at least by using the measured magnetic field data to determine projections of the contact point onto the inner concave surface, illustrated in Figures 2A-2C and 8 ([0029] – [0032]; [0052]; [0053]; [0057] & [0123]).

Allowable Subject Matter
Claims 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s arguments with respect to independent claim 1, and those claims that depend from it, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, in response to Applicant’s amendment, Examiner now cites the prior art of Johannaber in rejecting independent claim 1, and claims that depend from it.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774